

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

Applied Natural Gas Fuels, Inc.
31111 Agoura Road
Suite 208
Westlake Village, CA 91361


November 12, 2010


A. Bradley Gabbard
3769 Mountain Laurel Place
Boulder, Co 80304


Re:           Amended and Restated Offer of Employment


Dear Mr. Gabbard:


This will confirm that we have agreed to make certain minor modifications to
your original employment agreement with the Company dated May 14, 2010, as we
have determined that the May 14, 2010 agreement contained certain provisions
that were inconsistent with the understanding of the parties. Accordingly, with
the intention to bind the parties effective as of the original Commencement
Date, and that May 14, 2010 remains the Commencement Date of employment, the
terms of this agreement are intended to amend and fully restate the terms of
your employment by  Applied Natural Gas Fuels, Inc. (the “Company”) as a full
time employee, subject also to your execution of the accompanying Arbitration
Agreement.  Please review the arbitration agreement carefully as part of your
review of this offer of employment.
 
1.           Full-time Position and Title.  You are to become an employee or the
Company under the terms of this Agreement commencing on May 14, 2010 (the
“Commencement Date”).  You will be employed as our Chief Financial
Officer/Principal Accounting Officer, with such duties as are customarily
assigned to that position, as well as such other duties as may be assigned to
you from time to time. In this position, you will be expected to work full-time
and will report to our CEO and to our Board of Directors.
 
Your employment will be full time, to the exclusion of any other employment
which would impair your full-time duties hereunder, and you further agree during
working hours to devote your full and undivided time, energy, knowledge, skill
and ability exclusively to the operation, transactions, and development of the
Company’s interests unless otherwise in writing agreed.  You will
conscientiously and diligently perform all required acts and duties to the best
of your ability, and in a manner satisfactory to the Company.  You will
faithfully discharge all responsibilities and duties entrusted to you.
 
2.           Compensation.
 
(i)           As CFO/Principal Accounting Officer, you will be employed at a
base salary of $225,000 per year, payable bi-weekly or otherwise in accordance
with payroll practices adopted by the Company from time to time (your “Base
Salary”).
 

 
 

--------------------------------------------------------------------------------

 

(ii)           In addition to your Base Salary, you will be entitled to receive
an annual bonus (your “2010 Bonus”) of $25,000 provided that the Company
achieves during 2010 the annual EBITDA target applicable to determining any
bonus for its Chief Executive Officer.  If earned, your 2010 Bonus will be paid
within thirty (30) days after the Company’s 2010 audited financial statements
are prepared (the “Bonus Payment Date”), provided you are still employed by the
Company on the Bonus Payment Date. Should, however, your employment be
terminated by the Company after December 31, 2010, but before the Bonus Payment
Date, other than “for cause”, your 2010 Bonus shall be paid to you on the Bonus
Payment Date. Also, in addition to your Base Salary and 2010 Bonus, you may be
entitled to discretionary bonuses at the Company’s sole option.
 
(iii)           Stock Options.  You have been granted an option to purchase
250,000 shares of our common stock (the “Option Shares”) under the  Applied
Natural Gas Fuels, Inc. Stock Option Plan (the “Plan”) at an exercise price of
$.58 per share.  Your Option Shares will vest to the extent of 62,500 shares on
the Commencement Date, and the balance of 187,500 shares will vest to the extent
of 46,875 shares each as of August 14, 2010, November 14, 2010, February 14,
2011 and May 14, 2011. The Option Shares will be subject to the terms and
conditions of the Plan and the  form of stock option agreement provided to and
executed by you  as a condition of receiving the option.
 
3.           Benefits.
 
(i)           As an employee of the Company, you will also be eligible to
participate in the standard and customary corporate benefits offered by the
Company to its rank and file employees, in general.  Details of these benefits
will be discussed with you by the Company’s Director of Human Resources and will
be provided to you in an Employee Handbook which also defines corporate
policies, and through other Company literature.  You will be expected to read
these materials thoroughly, and sign and return a copy of a receipt and
acknowledgment evidencing that you have read and understood the Company’s
corporate policies and the contents of its Employee Handbook and other Company
literature.  To the extent that any policy set forth in an Employee Handbook is
inconsistent with this Agreement, this Agreement shall control.
 
(ii)           Commencing immediately upon your acceptance of this Agreement,
you will be expected to work from the Company’s new California
headquarters.  After May 12, 2011, you may, subject to the sole discretion of
the Company, continue your duties from your existing Colorado office.  As you
have agreed to this arrangement for the convenience of the Company, we will
provide a California office travel expense allowance of up to $25,000 in
assistance towards your travel and living expenses incurred in conjunction with
your reporting to California headquarters. All such expenses are to be submitted
under the Company’s normal expense reimbursement policies. Any expenses in
excess of this allowance shall be your sole responsibility, provided that the
Company shall reimburse you for all other travel expenses incurred in connection
with travel to locations other than Denver in connection with Company business,
as provided in Paragraph 6 below. As the Company is willing to expend a
significant amount of money to assist you in this transition, it is doing so in
anticipation of your long term employment with the company. Should you elect to
resign from the Company, or should your employment be terminated by us “for
cause” before completing one full year of active employment (i.e., before May
14, 2011), then you agree to repay to us within fifteen (15) days of
 

 
 

--------------------------------------------------------------------------------

 

your resignation or termination, any monies dispersed as part of the California
office travel expense allowance prorated on a descending scale, such that 100%
of such amounts will be repaid for a termination prior to August 15, 2010; 75%
of such amounts will be repaid for a resignation or termination after August 15,
2010, but before November 14, 2010; 50% of such amounts will be repaid for a
resignation or termination after November 14, 2010, but before February 14,
2011; and 25% of such amounts will be repaid for a resignation or termination
after February 14, 2011, but before May 14, 2011.
 
4.           Term of Employment.  You will serve as an “at-will” employee of the
Company and your employment by the Company will commence on the Commencement
Date and will terminate as of the date of any termination of you by the Company,
for whatever reason, or upon your voluntary resignation or upon any separation
of your service from the Company (such date, a “Termination Date”).
 
5.           Vacations and Holidays.  You will be entitled to receive three
weeks of accrued paid vacation in each calendar year, to be taken at times which
do not unreasonably interfere with the performance of your duties
hereunder.  Vacations of more than ten (10) consecutive days should not be
scheduled during any three-month period without the prior written consent of the
Chief Executive Officer of the Company.
 
6.           Business Expenses.  You will be reimbursed for all reasonable
expenses incurred by you in furtherance of your position with the Company,
including travel, upon submission of the appropriate documentation.
 
7.           Protection of Trade Secrets.  In recognition of the matter of trust
and fiduciary capacity in which you will be employed by the Company, you will be
expected, during your term of employment and at all times thereafter, not to
disclose to any third party any trade secret information (“Trade Secrets”) you
receive relative to the Company.  For this purpose, the term Trade Secrets
includes information relative to the Company’s method of operations, customer
base, strategies and objectives, pricing information, financial information,
identity of vendors utilized by the Company, computer programs, system
documentation, product offerings, software or hardware, manuals, formulae,
processes, methods, inventions or other information or materials relating to the
Company’s affairs that are not otherwise publicly available and for which steps
are routinely taken by the Company to protect such Trade Secrets from
disclosure.  You also acknowledge that such Trade Secrets constitutes a major
asset of the Company, and that the use, misappropriation or disclosure of Trade
Secrets would constitute a breach of trust and could cause irreparable injury to
the Company and that it is essential for the protection of the Company’s
goodwill and maintenance of the Company’s competitive position that the Trade
Secrets be kept secret and that you neither disclose the Trade Secrets to others
nor use the Trade Secrets to your own advantage or to the advantage of
others.  In addition, although it may be self evident, you agree that during
your employment with the Company, you will not, directly or indirectly, lend any
advice or assistance, or engage in any activity or act in any manner, for the
purpose of establishing, operating, assisting or managing any business or entity
that is engaged in activities competitive with the business of the Company as it
is conducted at any time during your employment.
 

 
 

--------------------------------------------------------------------------------

 

You further agree that during your employment, and for a term of one (1) year
thereafter, you will not act in any manner, directly or indirectly (whether as
an employee, director, officer, advisor, shareholder, representative, broker,
salesman, agent, partner or member, among others), to: (i) solicit, counsel or
attempt to induce any person who is then employed by, or an agent of, the
Company, or any “affiliate” of the Company (including all other subsidiaries and
affiliates of the Company) , (collectively defined for the purpose of this
Agreement to be the “Company”) to leave the employment of, or agency with, the
Company, or (ii) solicit, bid for, or perform services for, sell goods or
products to, or otherwise do business with, any of the then current customers of
the Company on behalf of yourself or any third party independent of the Company.
 
8.           Inventions, Patents and Intellectual Property.
 
(i)           You agree that all inventions, discoveries, computer programs,
data, software, technology, designs, innovations and improvements (whether or
not patentable and whether or not copyrightable) (individually, an “Invention,”
and collectively, “Inventions”) related to the business of the Company which are
made, conceived, reduced to practice, created, written, designed or developed by
you, solely or jointly with others and whether during normal business hours or
otherwise, during the term of your employment by the Company or thereafter if
resulting or directly derived from Trade Secrets, shall be the sole property of
the Company.  Executive hereby assigns to the Company all Inventions and any and
all related patents, copyrights, trademarks, trade names, and other industrial
and intellectual property rights and applications therefor, in the United States
and elsewhere and appoints any officer of the Company as his duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority.  Upon the request of the Company and at the
Company's expense, you agree to execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention.
 
(ii)           You further agree to promptly disclose to the Company all
Inventions and will maintain adequate and current written records (in the form
of notes, sketches, drawings and as may be specified by the Company) to document
the conception and/or first actual reduction to practice of any Invention.  Such
written records shall be available to and remain the sole property of the
Company at all times.
 
9.           Representations of Employee.  In order to induce the Company to
enter into this Agreement, you hereby make the following representations to the
Company:
 
(i)           You are not a party to or otherwise subject to or bound by the
terms of any contract, agreement or understanding which in any manner would
limit or otherwise affect your ability to perform your obligations
hereunder.  You further represent and warrant that your employment by the
Company would not under any circumstances require you to disclose or use any
proprietary, confidential or trade secret information belonging to any third
parties, or to engage in any conduct which may potentially interfere with
contractual, statutory or common-law rights of third parties;
 

 
 

--------------------------------------------------------------------------------

 

(ii)           Because of your varied skill and abilities, you do not need to
compete with the business of the Company or solicit business from customers of
the Company using the Company’s Trade Secrets and that this Agreement will not
prevent you from earning a livelihood and you acknowledge that the restrictions
contained in Section 7 constitute reasonable protections for the Company;
 
(iii)           With the recognition that you are a key employee of the Company,
you acknowledge that irreparable injury or damage shall result to the Company in
the event of a breach or threatened breach by you of any of the terms or
provisions of Section 7 hereunder relating to improper use of the Company’s
Trade Secrets, and you therefore agree that the Company shall be entitled to an
injunction restraining you from engaging in any activity constituting such
breach or threatened breach and
 
(iv)           You recognize and acknowledge that this agreement restricts
certain of your rights following your employment with the Company.  You
acknowledge this fact, and further acknowledge that you have been advised by the
Company to read the agreement carefully, and/or to consult with counsel of your
choice concerning the legal effects of signing the agreement, prior to signing
it.
 
10.           Return of Confidential Information.  You agree that all files,
letters, memoranda, reports, records, data, sketches, drawings, laboratory
notebooks, program listings or other written, photographic or other tangible
material, whether created by you or others, which shall come into your custody
or possession, shall be and are the exclusive property of the Company to be used
by you only in the performance of your duties for the Company, and shall be
promptly returned to the Company upon the termination of your employment.
 
11.           Cooperation.  At any time during the term of this Agreement or
thereafter, you shall reasonably cooperate with the Company in any litigation or
administrative proceedings involving any matters with which you were involved
during your employment by the Company.  The Company shall reimburse you for
reasonable expenses, if any, incurred in providing such assistance.
 
12.           Indemnification.  The Company shall indemnify and defend you and
your heirs, executors and administrators, to the greatest extent permissible
under law, against any costs or expense (including reasonable attorneys' fees
and amounts paid in settlement, if such settlement is approved by the Company),
fine, penalty, judgment and liability reasonably incurred by or imposed upon you
in connection with any action, suit or proceeding, civil or criminal, to which
you may be made a party or with which you shall be threatened, by reason of your
being or having been an officer, director, employee, consultant or associated
with a consulting firm, unless with respect to such matter you shall have been
adjudicated in any proceeding not to have acted in good faith or in the
reasonable belief that the action was in the best interests of the Company,
unless such indemnification is precluded by law, public policy, or if such
indemnification is being sought as a result of your actions which were either:
(i) grossly negligent; or (ii) in violation of the terms of your employment with
the Company; or (iii) in violation of rules, regulations or laws applicable to
the Company, which by reason of such violation, could have a material adverse
effect upon the Company.
 

 
 

--------------------------------------------------------------------------------

 

13.           Definitions. For the purposes hereof, a termination of you “for
cause” shall mean a termination for any of the following reasons:  if you are
convicted for any felony, fraud, embezzlement or crime of moral turpitude,
except for such conduct relating to corporate activity to the extent that you
would be entitled to be indemnified by the Company for charges arising from such
conduct; controlled substance abuse or drug addition; alcoholism which
interferes with or effects your responsibilities to the Company or which
reflects negatively upon the integrity or reputation of the Company; gross
negligence which is materially injurious to the Company; any violation of any
express written directions or any reasonable written rule or regulation
established by the Company's Board of Directors from time to time, regarding the
conduct of its business, which violation has not been cured to the Company's
satisfaction within fifteen (15) calendar days of the dispatch of written notice
to you of the violations; or any violation by you of any material term or
condition of this Agreement.
 
14.           Miscellaneous Provisions.
 
(i)           Governing Law.  This Agreement shall be governed by the laws of
the State of California as applied by an arbitrator or the courts of California
which courts (either State or Federal) shall have exclusive subject matter and
in personam jurisdiction over the parties and any claims or disputes arising
from the subject matter contained herein without regard to any conflict of laws
provision and the parties hereto.
 
(ii)           Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the matters contained herein and
supersedes all prior and contemporaneously made written or oral agreements
between the parties relating to the subject matter hereof.  There are no oral
understandings, terms, or conditions, and no party has relied upon any
representation, express or implied, not contained in this Agreement.
 
(iii)           Injunctive Relief.  The parties agree that irreparable injury or
damage shall result to the Company in the event of a breach or threatened breach
by you of any of the terms or provisions of Sections 7, 8 or 10 hereunder, and
that the Company shall be entitled to an injunction restraining you from
engaging in any activity constituting such breach or threatened breach.  Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to the Company at law or in equity for breach or
threatened breach of this Agreement, including but not limited to, the recovery
of damages from you and, the termination of your employment with the Company in
accordance with the terms and provisions of this Agreement;
 
(iv)           Blue Pencil Rule.  It is essential that the provisions of Section
7 be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. If a court
of competent jurisdiction, however, determines that any restrictions imposed on
you in Section 7 are unreasonable or unenforceable because of duration,
geographic area or otherwise, you and the Company agree and intend that the
court shall enforce Section 7 to the maximum extent the court deems reasonable
and that the court shall have the right to strike or change any provisions of
Section 7 and substitute therefore different provisions to effect the intent of
Section 7 to the maximum extent possible.
 

 
 

--------------------------------------------------------------------------------

 

(v)           Counterparts.  This Agreement may be executed in one or more
copies, each of which shall be deemed an original.  This Agreement may be
executed by facsimile signature and each party may fully rely upon facsimile
execution; this Agreement shall be fully enforceable against a party which has
executed the agreement by facsimile.
 
(vi)           Arbitration.  The Company believes that arbitration of any
disputes arising out of this Agreement is an efficient, less expensive and fair
way to resolve such disputes.  Therefore, as part of this offer and your
employment with the Company, you will be required to sign the accompanying
Arbitration Agreement as part of your acceptance of the Agreement.
 
If you agree to accept the terms of this amended and restated offer of
employment, please kindly sign on the line provided below.
 
We appreciate your decision to be a part of our winning team and look forward to
welcoming you to the Applied Natural Gas Fuels, Inc. family.
 

 
Sincerely,
 
Applied Natural Gas Fuels, Inc.
 
 
By:                                                                
     Cem Hacioglu
     President & CEO
 
********************************
 
Acknowledged and Accepted By:
 
 
                                                                 
A. BRADLEY GABBARD
 
 
 
 
 
 
Date                                                          


 
 

--------------------------------------------------------------------------------

 

ARBITRATION AGREEMENT
 
Although Applied Natural Gas Fuels, Inc. (“Company”) hopes that employment
disputes will not occur, the Company believes that where such disputes do arise,
it is in the mutual interest of everyone involved to handle them pursuant to the
complaint process outlined in the Employee Handbook and then, if necessary,
binding arbitration, which generally resolves disputes quicker than court
litigation and with a minimum of disturbance to all parties involved.  By
entering into this agreement, the Company and the undersigned Employee are
waiving the right to a jury trial for most employment-related disputes.  The
Employee further understands that the consideration for entering into this
Arbitration Agreement does not alter the Employee’s at-will employment with the
Company.
 
The Company and the undersigned Employee hereby agree that any dispute with any
party that may arise from Employee’s employment with the Company or the
termination of Employee’s employment with the Company shall be resolved by
mandatory, binding arbitration.  This binding arbitration also includes disputes
with the Company’s affiliates, successors and other employees (when directly
related to Employee’s employment).
 
This Arbitration Agreement does not cover the following claims:
 
 
·
Claims for wages, bonuses, vacation pay, harassment, discrimination, or any
other claims, presented to an administrative agency, such as the Equal
Employment Opportunity Commission (EEOC) or federal Wage and Hour Division, or
any equivalent state administrative agency.  If any such claim is removed for
any reason from the administrative agency’s jurisdiction, the parties must then
submit to binding arbitration pursuant to this agreement.  However, the Employee
may (if he chooses to do so) utilize arbitration prior to filing a claim with
one of these agencies.

 
 
·
Workers Compensation benefits;

 
 
·
Unemployment compensation benefits;

 
 
·
Claims based upon any Company employee benefit and/or welfare plan that contains
an appeal procedure or other procedure for the resolution of disputes under the
plan; and

 
 
·
Claims based on the National Labor Relations Act.

 
The arbitration requirement applies to all statutory, contractual and/or common
law claims arising from employment with the Company including, but not limited
to, the following:
 
 
·
Any dispute relating to the interpretation, applicability, enforceability, or
formation of this Agreement, including but not limited to any claim that all or
any part of the Agreement is void or voidable.

 

 
 

--------------------------------------------------------------------------------

 

 
·
Claims that could be asserted in court, including breach of any express or
implied contract or covenant; tort claims; claims for retaliation,
discrimination or harassment of any kind, including claims based on sex,
pregnancy, race, national or ethnic origin, age, religion, creed, marital
status, sexual orientation, mental or physical disability or other
characteristics protected by law.  This includes claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the federal Fair Labor Standards Act, or any
other federal or state statute covering these subjects;

 
 
·
Claims for violation of any statutory leave law, including the federal Family
and Medical Leave Act (FMLA) or related state statute;

 
 
·
Violations of confidentiality or breaches of trade secrets;

 
 
·
Violation of any other federal, state, or other governmental law, statute,
regulation or ordinance, whether based on statute or common law.  It also covers
any claims made against the Company or any of its subsidiary or affiliated
entities, or its individual officers, directors or employees for any matters
arising out of any of the above claims.

 
 
·
For any claim where equitable relief would be appropriate, the party entitled to
such relief reserves the right to seek any provisional remedy, including but not
limited to a temporary restraining order and preliminary injunction, from a
court of competent jurisdiction in accordance with Code of Civil Procedure §
1281.8.  The parties’ entitlement to any permanent injunction or other relief
available in a final judgment, however, shall be submitted to arbitration.

 
Binding arbitration under this Agreement shall be conducted in accordance with
any applicable state statutes providing for arbitration
procedures.  Alternatively, if no such state statutes exist, then the
arbitration shall be conducted pursuant to the rules of the American Arbitration
Association for employment law disputes.  An arbitrator, who shall be a retired
superior or appellate court judge, shall be chosen by agreement of the parties,
or pursuant to the procedures of the American Arbitration Association, or any
local dispute resolution service administered by the Superior Court of the
county in which the dispute arose.  Any dispute with any party that arises from
Employee’s employment with the Company or termination of employment with the
Company must be submitted to binding arbitration within the applicable statute
of limitations prescribed by law.  With the exception of a filing fee that shall
not exceed the cost to file a comparable claim in state or federal court, the
Company shall pay the fees and costs of the Arbitrator, and each party shall pay
for its own costs and attorneys’ fees.  However, the Arbitrator may award costs
and/or attorneys’ fees to the prevailing party to the extent permitted by
law.  The parties will be permitted to conduct discovery as provided by the
applicable state statute.  In the absence of any such statute, the parties shall
follow the discovery procedures set forth by the American Arbitration
Association.  Within 30 days of the conclusion of the arbitration, the
Arbitrator shall issue a written opinion setting forth the factual and legal
bases for his or her decision.  The Arbitrator shall have the power and
discretion to award to the prevailing party all damages provided under the
applicable law.
 

 
 

--------------------------------------------------------------------------------

 

I acknowledge that I have carefully read this Arbitration Agreement, and that I
understand and agree to its terms.  I have entered into this Arbitration
Agreement voluntarily and have not relied upon any promises or representations
other than those contained herein.  I understand that I am giving up my right to
a jury trial by entering into this Arbitration Agreement.  I understand that
this Arbitration Agreement does not change my at-will employment status with the
Company.
 
 
 
 
 
Date
 
 
 
 
Print Employee Name
 
 
 
Employee Signature
 
 
 
 
Date
 
 
 
 
Company Representative




 
 

--------------------------------------------------------------------------------

 
